161 F.3d 1125
11 Fed.Sent.R. 119
UNITED STATES of America, Appellee,v.James L. ANZALONE, Appellant.
No. 97-2932.
United States Court of Appeals, Eighth Circuit.
Oct. 7, 1998.

1
Appeal from the United States District Court for the District of Nebraska.


2
Prior report:  148 F.3d 940.


3
On the motion of the en banc court, the September 22, 1998 order granting en banc consideration is vacated, the court's opinion and judgment of June 30, 1998 are reinstated, and the petition for rehearing with suggestion for rehearing en banc is denied.  Chief Judge Bowman, Judge McMillian, Judge Fagg, Judge Hansen, and Judge Murphy would grant the suggestion.